DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsunaga (US PAP 2022/0084331).
As per claims 1, 8 – 10, Matsunaga teaches an agent system/method comprising: 
a plurality of agent functions mounted on a plurality of different objects and configured to each provide a service which includes a service for causing an output to output a response by a voice in response to a speech of a user (“the artificial intelligence system control function 250 has a voice input/output function mounted thereon, the operation by user's voice through the input/output function can be performed.”; paragraph 153); and 
an information provider configured to include attribute information associated with the same kind of agent function in response content by the same kind of agent function and provide the attribute information to a portable mobile terminal of the user when the same kind of agent function is in the plurality of objects among the plurality of agent functions (“the vehicle use support application program and the vehicle use support application file are installed in a user portable device, and a vehicle mounted unit which can transmit the data between the user portable terminal and the various vehicle modules is installed in the vehicle… The vehicle mount unit has a communication function conforming to the communication standard of the portable terminal and can exchange data with the portable terminal.”; paragraphs 45, 62).

As per claim 2, Matsunaga further discloses the plurality of objects include a vehicle associated with the user (“the vehicle use support application program and the vehicle use support application file are installed in a user portable device, and a vehicle mounted unit which can transmit the data between the user portable terminal and the various vehicle modules is installed in the vehicle”; paragraph 45).

As per claim 3, Matsunaga further discloses the attribute information includes information regarding the vehicle (“an application file unlocking function for receiving input of an open passcode and opening a vehicle use assistance application file”; Abstract).

As per claim 4, Matsunaga further discloses a setter configured to set an output aspect of the response in a predetermined agent function among the plurality of agent functions (“an application file locking function for receiving input of a close passcode and performing normal termination of an closing a vehicle use assistance application file 130 that is in an open state”; Abstract, paragraph 43).

As per claim 5, Matsunaga further discloses the predetermined agent function is an agent function capable of controlling the vehicle (“an application file locking function for receiving input of a close passcode and performing normal termination of an closing a vehicle use assistance application file 130 that is in an open state”; Abstract, paragraph 43).

As per claim 6, Matsunaga further discloses the predetermined agent function acquires response content of another agent function included in the plurality of agent functions (“The operation instruction data to the door locking/unlocking function module for unlocking the door lock is written in the vehicle use support application file, and the door is opened according to this instruction”; paragraphs 48, 153).

As per claim 7, Matsunaga further discloses the predetermined agent function causes the mobile terminal to output response content acquired from another agent function as proxy for the other agent function (“The vehicle mounted unit 295 has a communication function conforming to the communication standard of the portable terminal 300 and can exchange data with the portable terminal 300…Each operation to the vehicle use support system 100b is input/output via the portable terminal of the use”; paragraphs 188, 190).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Sugihara et al. teach controlling in-vehicle equipment based on speech sound collected by a microphone.  Inagaki et al. teach a vehicle operation assistance device through audio input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        le